March 31, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                      ROSEMARY TOOKER, Appellant

NO. 14-15-00124-CV                         V.

           ALIEF INDEPENDENT SCHOOL DISTRICT, Appellee
                  ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 7, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that all costs incurred by reason of this appeal be paid by
appellant, Rosemary Tooker.

     We further order this decision certified below for observance.